Citation Nr: 1422617	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for asbestosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1957 to April 1962. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the 10 percent disability evaluation for asbestosis.  In August 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2013 remand, the Veteran was afforded an examination in November 2013.  Review of the examination report shows that on pulmonary function test (PFT), post-bronchodilator results were poorer than the pre-bronchodilator results and the pre-bronchodilator results showed that FVC was 51 percent and DLCO was 68 percent.  These results demonstrate a significant disability.  See 38 C.F.R. § 4.96(d) (5); 4.97, Diagnostic Code 6833 (2013).  The examiner indicated that post-bronchodilator testing had not been completed as it was not indicated for the Veteran's disability.  Additionally, the examiner found that there was a moderate restrictive lung defect and mild decrease in diffusing capacity, which were interpreted as an insignificant response to bronchodilator.  The Board notes that the examiner's findings are not congruent with the severe findings demonstrated by the pulmonary function tests.  The examiner did not discuss the discrepancy.  Due to the conflicting evidence, the Veteran should be afforded another examination to determine the current nature and severity of his asbestosis. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for a VA pulmonary examination of the Veteran to determine the extent and severity of his service-connected asbestosis.  The electronic claims file must be made available to the examiner (or the pertinent evidence must be provided to the examiner) and the examiner should note whether the claims file was reviewed. 

All indicated studies should be performed, to include THREE repeat PFTs and maximum exercise capacity test.  The examiner should review the results of all testing prior to completion of the examination report. 

The examiner should describe in detail all current manifestations of the Veteran's asbestosis.   

The results of a PFT are needed to determine: a) the percentage of predicted FVC and b) the percentage of predicted DLCO (SB). 

If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid. 

The examiner should also address whether the Veteran's disability results in cardiorespiratory limitation, cor pulmonale (right heart failure), or pulmonary hypertension; or requires outpatient oxygen therapy.

The examiner must address any discrepancy between the PFTs/physical examination and summary of the Veteran's overall disability, to include the November 2013 PFT results. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



